IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00058-CR

GLENELIUS SHIMON SEE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                      From the County Court at Law No. 2
                             Brazos County, Texas
                      Trial Court No. 09-03883-CRM-CCL2


                          MEMORANDUM OPINION


      Glenelius Shimon See was convicted of assault and sentenced to one year in jail.

The sentence was suspended, and See was placed on community supervision. In one

issue, See argues the evidence was insufficient to support the verdict because a rational

juror could not have found beyond a reasonable doubt that See had not acted in self-

defense. We affirm.

STANDARD OF REVIEW

      The Court of Criminal Appeals has expressed our standard of review of a
sufficiency issue as follows:

               In determining whether the evidence is legally sufficient to support
        a conviction, a reviewing court must consider all of the evidence in the
        light most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
        13 (Tex. Crim. App. 2007). This "familiar standard gives full play to the
        responsibility of the trier of fact fairly to resolve conflicts in the testimony,
        to weigh the evidence, and to draw reasonable inferences from basic facts
        to ultimate facts." Jackson, 443 U.S. at 319. "Each fact need not point
        directly and independently to the guilt of the appellant, as long as the
        cumulative force of all the incriminating circumstances is sufficient to
        support the conviction." Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011).

        The Court of Criminal Appeals has also explained that our review of "all of the

evidence" includes evidence that was properly and improperly admitted. Conner v.

State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. 307,

326, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Further, direct and circumstantial evidence

are treated equally: "Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt." Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Finally, it is

well established that the factfinder is entitled to judge the credibility of witnesses and

can choose to believe all, some, or none of the testimony presented by the parties.


See v. State                                                                                Page 2
Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

Self-Defense

        The State bears a burden of persuasion, but not a burden of production in

disproving evidence of self-defense. Saxton v. State, 804 S.W.2d 910, 913 (Tex. Crim.

App. 1991). That is, the State need not produce evidence rebutting a self-defense claim;

it must only prove its case beyond a reasonable doubt. Id. In resolving a sufficiency of

the evidence issue, we look not to whether the State presented evidence which rebutted

a defendant's self-defense testimony, but rather we determine whether after viewing all

the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the offense, in this case assault, beyond a

reasonable doubt and also could have found against appellant on the self-defense issue

beyond a reasonable doubt. Id. at 914. A jury verdict of guilty is an implicit finding

rejecting a defendant's self-defense claim. Id.

TESTIMONY

        Chasity Proutt and See had a daughter together. Proutt and James, Proutt’s

boyfriend for many years, were to meet See’s wife, Tashaura Gilbert, at a Whataburger

in College Station to drop off Proutt’s daughter for visitation with See. Proutt and

James arrived first. When Gilbert arrived, See was also with her. See quickly exited the

car and approached James. See was agitated and appeared to want to start an argument

with James. See hit James in the face, knocking him down. James hit his head when he


See v. State                                                                      Page 3
went down.

        Two disinterested witnesses inside Whataburger saw See strike James without

physical provocation by James. Another disinterested witness inside Whataburger did

not see the strike but saw James fall after See approached him and swung at him. None

of the witnesses could hear what was said by See and James, but all three witnesses

viewed See as the aggressor in the incident.

        Proutt helped James up and into their car. They left but returned when they

were told to do so after calling 9-1-1. Gilbert and See left the scene and could not be

reached by police that day. James sustained bruising on his mouth and a cut over his

eye as a result of the incident and James’s subsequent fall.

ARGUMENT

        See contends on appeal that the evidence is insufficient to support the jury’s

rejection of See’s claim that he was acting in self-defense for various reasons. See

argues that one disinterested witness’s testimony was incredible because she said

Proutt’s daughter looked to be 1 or 2 years old at the time of the incident when she was

actually 7 years old and because she said See continued to beat on James after he fell

down when no one else said that had happened.             See also argues that Gilbert’s

testimony that James had “disrespected” See earlier and had swung first at See was

more worthy of belief.

        Although there was some dispute about whether James swung at See first, there


See v. State                                                                      Page 4
was no dispute that See struck James in the face with his fist. The jury was free to

resolve any conflicts in the testimony in favor of the prosecution. Further, the jury was

free to disregard or discredit Gilbert’s testimony.

CONCLUSION

        After viewing the evidence in the light most favorable to the verdict, we have

determined that any rational trier of fact could have found the essential elements of the

offense beyond a reasonable doubt and also could have found against See on his claim

of self-defense beyond a reasonable doubt. See’s sole issue is overruled and the trial

court’s judgment is affirmed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 29, 2013
Do not publish
[CR25]




See v. State                                                                       Page 5